DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsukizono, US 2019/0273168, in view of Makita et al., US 2016/0247831.

Matsukizono does not explicitly specify that the first insulating film 3 and the third insulating film 7 are SiOx films, and the second insulating film 9 is an SiNx film including hydrogen.
The only difference between the Applicant’s claim 1 and Matsukizono’s reference is in the specified composition of the first insulating film, the second insulating film, and the third insulating film.
Makita teaches a display device wherein the first insulating film 14 (provided on the polycrystalline silicon layer 13 between the substrate 12 and the first gate 15A) and the third insulating film are SiOx films, and the second insulating film third insulating film 19 provided on the oxide semiconductor layer 17 are SiOx films ([0095], [0100]), and the second insulating film 16 (provided on the oxide semiconductor layer 4) is an SiNx film including hydrogen ([0067]) (Fig. 8, [0060 – 0137]).


In re Claim 2, Matsukizono taken with Makita discloses the display device according to claim 1, further comprising: a fourth insulating film (a lower portion of 13) (Matsukizono: Fig. 15; [0096]) provided on the second insulating film 9 and on the second gate electrode 8, wherein the first transistor 20C further includes a first source electrode 9a connected to the polycrystalline silicon layer 15 and a first drain electrode 9b connected to the polycrystalline silicon layer 15, the first source electrode 9a being provided to a first contact hole 16a passing through the first insulating film 3, the second insulating film 9, and the fourth insulating film (the lower portion of 13) and the first drain electrode 9b being provided to a second contact hole 16b passing through the first insulating film 3, the second insulating film 9, and the fourth insulating film 13 (the lower portion of 13).
In re Claim 3, Matsukizono taken with Makita discloses the display device according to claim 2, further comprising: a protection film (an upper portion of 13) provided on the fourth insulating film (the lower portion of 13) (Matsukizono: Fig. 15; [0096]), wherein the first transistor 20C further includes a second source electrode 18 connected to the first source electrode 9a and a second drain electrode 19 connected to the first drain electrode 9b, the second source electrode 19 being provided to a third contact hole (wherein 18 located) passing through the protection film (the upper portion of 13) and the second drain electrode 19 being provided to 
In re Claim 6, Matsukizono taken with Makita discloses the display device according to 1, wherein the second gate electrode 8 is provided with a position of the second gate electrode 8 being aligned with a position of the third insulating film 7 (Matsukizono: Fig. 15).
In re Claim 7, Matsukizono taken with Makita discloses the display device according to claim 1, wherein the second insulating film 9 is provided in an island shape at a position of the first transistor 20C (Matsukizono: Fig. 15).
In re Claim 8, Matsukizono taken with Makita discloses the display device according to claim 1, wherein the display device (Matsukizono: Figs. 9, 14 and 15) further includes a plurality of pixel circuits P, each of the plurality of pixel circuits P including the first transistor 30 ([108 - 0110]), and the first transistor 30 is a drive transistor (Matsukizono: [0145-0199]).
In re Claim 9, Matsukizono taken with Makita discloses the display device according to claim 8, wherein each of the plurality of pixel circuits P (Matsukizono: Fig. 9) further includes the second transistor 20A and the second transistor 20A includes a conduction terminal connected to a control terminal of the first transistor 20C (Matsukizono: Figs. 9-12, 14 and 15).

In re Claim 10, Matsukizono discloses method for manufacturing a display device, comprising the step of: forming a first transistor 20C and a second transistor 20A’on a substrate 1, wherein the step of forming the first transistor 20C and the second transistor 20A’includes the steps of forming a polycrystalline silicon layer 15 ([0156]) on the substrate 1, forming a first insulating film 3 on the polycrystalline silicon layer 15, forming a first gate electrode 17 on the first insulating film 3, forming a second insulating film 9 on the first gate electrode 17, forming x films, the second insulating film 9  being an SiNx film including hydrogen, and the oxide semiconductor layer 4 being formed not overlapping the second insulating film 9 (in FR) (Figs. 9-15; [0143 -0199])
Matsukizono does not explicitly specify that the first insulating film 3 and the third insulating film 7 are SiOx films, and the second insulating film 9 is an SiNx film including hydrogen.
The only difference between the Applicant’s claim 10 and Matsukizono’s reference is in the specified composition of the first insulating film, the second insulating film, and the third insulating film.
Makita teaches a display device wherein the first insulating film 14 (provided on the polycrystalline silicon layer 13 between the substrate 12 and the first gate 15A) and the third insulating film are SiOx films, and the second insulating film third insulating film 19 provided on the oxide semiconductor layer 17 are SiOx films ([0095], [0100]), and the second insulating film 16 (provided on the oxide semiconductor layer 4) is an SiNx film including hydrogen ([0067]) (Fig. 8, [0060 – 0137]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Matsukizono and Makita, and to use the specified composition of the .

Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter:
In Re Claim 5: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 1 as: “a fifth insulating film provided on the first insulating film and on the second insulating film, wherein the oxide semiconductor layer is provided on the fifth insulating film and the second transistor further includes a third gate electrode provided between the first insulating film and the fifth insulating film”, in combination with limitations of Claim 1 on which it depends.
In Re Claim 11: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 10 as: “forming a third gate electrode and a fifth insulating film, in this order, on the first insulating film, wherein the oxide semiconductor layer is formed directly above the third gate electrode and the fifth insulating film”, in combination with limitations of Claim 10 on which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893